Citation Nr: 1303054	
Decision Date: 01/30/13    Archive Date: 02/05/13

DOCKET NO.  09-36 152	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee



THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU).  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

M. Mac, Counsel



INTRODUCTION

The Veteran served on active duty from October 2000 to November 2002. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee, which denied the benefit sought on appeal.  The Veteran appealed that decision to the Board, and the case was referred to the Board for appellate review. 

The Board observes that the Veteran's claim for a TDIU rating was previously considered and denied by the RO in a rating decision dated in August 2004.  The Veteran was notified of that decision and of his appellate rights; however, he did not appeal the decision.  In general, rating decisions that are not timely appealed are final.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  Furthermore, there was no relevant evidence pertaining to a TDIU rating within one year of the Veteran's notification of the August 2004 rating decision.  Therefore, the decision became final.  See 38 U.S.C.A. § 7105(d)(3); Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011) (holding that in determining whether a decision became final VA is required to determine whether any evidence received with one year of the decision is new and material and prevented the decision from becoming final under 38 C.F.R. 
§ 3.159(b)).

The Veteran in February 2011 was scheduled for a Board hearing by means of video conferencing equipment, however he failed to report for the hearing.

A review of the Virtual VA paperless claims processing system shows additional documents which are either duplicative of the evidence of record or are not pertinent to the present appeal.  



FINDINGS OF FACT

1.  The Veteran is service-connected for choreiform movement disorder, rated 80 percent disabling; tinnitus, rated 10 percent disabling; residuals of right knee injury, rated noncompensable; sinusitis, rated noncompensable; hypertension, rated noncompensable; and, pseudofolliculitis barbae, rated noncompensable.  His combined evaluation is 80percent.

2.  The Veteran's service-connected disabilities preclude substantially gainful employment for which his education and occupational experience would otherwise qualify him.


CONCLUSION OF LAW

The criteria for the assignment of a TDIU rating have been met. 38 U.S.C.A. 
§§ 1155, 5107(b); 38 C.F.R. §§ 3.102, 3.340, 4.16(a) (2012).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim. 38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159.  However, in light of the favorable disposition in the decision below, further discussion of compliance with the VCAA is not necessary because there would be no prejudice.

Legal Criteria 

VA law provides a total rating for compensation where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more or, as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 4.16(a).  In determining whether a Veteran is able to secure or follow a substantially gainful occupation, the existence or degree of nonservice-connected disabilities or previous unemployability status will be disregarded where the percentages referred to for the service-connected disability or disabilities are met and, in the judgment of the rating agency, such service-connected disabilities render the Veteran unemployable.  38 C.F.R. § 4.16(a). 

If the veteran's service-connected disabilities meet the percentage requirements of 38 C.F.R. § 4.16(a), and the evidence of record indicates that he or she is unable to maintain substantially gainful employment due to his or her service-connected disabilities, the veteran's claim for a TDIU rating cannot be denied in the absence of medical evidence showing that he or she is capable of substantially gainful employment.  See Friscia v. Brown, 7 Vet. App. 294 (1994).  In discussing the unemployability criteria, the Court has indicated that the unemployability question, or the Veteran's ability or inability to engage in substantial gainful activity, has to be looked at in a practical manner and that the crux of the matter rests upon whether a particular job is realistically within the capabilities, both physical and mental, of the appellant.  See Moore v. Derwinski, 1 Vet. App. 356 (1991). 

The Board must evaluate whether there are circumstances in the Veteran's case, apart from any non service-connected condition and advancing age, which would justify a total rating based on individual unemployability due solely to the service-connected conditions.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993); see also Blackburn v. Brown, 5 Vet. App. 375 (1993).  Marginal employment shall not be considered substantially gainful employment.  38 C.F.R. § 4.16(a).


Analysis

The Veteran has been granted service connection for the following disabilities: choreiform movement disorder, rated 80 percent disabling; tinnitus, rated 10 percent disabling; residuals of a right knee injury assigned a noncompensable rating; sinusitis assigned a noncompensable rating; hypertension assigned a noncompensable rating; and, pseudofolliculitis barbae assigned a noncompensable rating.  His combined evaluation is 80 percent.  Therefore, as the Veteran has at least one disability that is rated 40 percent or more and the combined rating for his service-connected disabilities is 80 percent, he meets the schedular requirements for a TDIU rating. 38 C.F.R. § 4.16(a).

The remaining question is whether the Veteran's service-connected disabilities preclude gainful employment for which his education and occupational experience would otherwise qualify him.

In his June 2008 claim for TDIU, the Veteran stated that his service-connected choreiform movement disorder prevents him from securing or following any substantially gainful occupation.  He noted that he has a high school education and last worked in April 2008.  Specifically, he stated that he worked in security from December 2002 to December 2004 and then worked from January 2005 to April 2008 as a correctional officer.  

In February 2009, the Veteran indicated that he also filed a claim for TDIU due to his diabetes, anxiety attacks, and bipolar disorder.  

During an April 2008 VA examination, the examiner stated that the Veteran had writhing and uncontrollable movements of the upper and lower extremities.  A July 2010 examiner, a physician's assistant, also stated that the Veteran had grimacing movements of the face, some dystonic movements of the neck, and general constant choreoathetoid movements, which he was only able to briefly control.  An addendum opinion that same month is of record, which was signed by the assistant chief of neurology.  He noted that the record is replete with treatment for a movement disorder.  Although the examiner's statement that the records do not show a specific diagnosis of choreiform disorder is inaccurate, it does not render his opinion less probative on the question of whether the Veteran is unemployable due to his service-connected movement disorder.  After reviewing the claims folder, the examiner concluded that the Veteran is not employable due to his movement disorder based on the rationale that the disorder clearly interferes with his activities of daily living, to specifically include those requiring coordination.  He noted that activities requiring coordination were affected to a greater degree than other activities.  

Overall, the evidence shows that the Veteran retired from full-time employment in April 2008 and has not engaged in any employment since that time.  While the Veteran asserted that he cannot work due to his non-service connected psychiatric disorder and diabetes, he also contends that he cannot work due to his service-connected choreiform movement disorder.  Moreover, the VA examiner in the July 2010 addendum opinion concluded that the Veteran is not employable due to his movement disorder.  This opinion is significantly probative because it was provided upon a review of the claims file and with a supporting explanation.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (2008) (noting that the probative value of an examination is based on whether the examiner was informed of the relevant facts in rendering a medical opinion and provides reasoning for any conclusions).  There also is no probative evidence of record showing that the Veteran's other service-connected disabilities do not impact his ability to be substantially and gainfully employed.  

In light of the evidence and resolving reasonable doubt in favor of the Veteran under 38 U.S.C.A. § 5107(b), the Board concludes that the Veteran's service-connected disabilities prevent him from securing and following substantially gainful employment consistent with his education and occupational experience.  Therefore, entitlement to TDIU is granted. 










ORDER

Entitlement to a TDIU rating is granted



____________________________________________
JESSICA J. WILLS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


